                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
SLR:LDM:MMO                                      610 Federal Plaza
F# 2015R01296                                    Central Islip, New York 11722



                                                 September 27, 2019

By ECF

The Honorable Denis R. Hurley
United States District Judge
Eastern District of New York
100 Federal Plaza
Brooklyn, New York 11201

              Re:    United States v. Hema Patel
                     Criminal Docket No. 16-584 (Hurley, J.)

Dear Judge Hurley:

               Enclosed please find a proposed Partial Final Order of Forfeiture (the “Final
Order”) in the above-captioned case. The government respectfully requests that the Court “so
order” the Final Order in accordance with Fed. R. Crim. P. 32.2(c)(2).

              Thank you for Your Honor’s consideration of this request.

                                                 Respectfully submitted,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney
                                                 Eastern District of New York

                                           By:    /s/ Robert Schumacher
                                                 Robert Schumacher
                                                 Assistant U.S. Attorney
                                                 (631) 715-7871

Enclosure: Final Order of Forfeiture
cc: Counsel of Record (by ECF)
